Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to App. 17079760, filed on 10/26/2020.  Claims 1-20 are now pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art on record and further disclosed prior art did not disclose nor make obvious the limitations “a memory configured to store a discriminative one-class classifier having a 6pair of complementary classifiers bounding normal distribution of pose sequences 7in a reproducing kernel Hilbert space (RKHS)” in combination with the other limitations in claim 1.  Specifically, the prior art disclosed discriminative classifiers but not the classifier having “pair of complementary classifiers bounding normal distribution of pose sequences 7in a reproducing kernel Hilbert space (RKHS)” along with the other limitations of claim 1.
Claim 14 is allowed for the same reasons as claim 1 as the claim limitations are essentially similar but in a different embodiment.
Claims 2-13 and 15-20 are allowable as they depend off the independent claims 1 or 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US Patent No. 10861170 B1) discloses human pose tracking using classifiers but not in the method disclosed in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D SHIN/Examiner, Art Unit 2667                                                                                                                                                                                                        
/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667